Citation Nr: 0522836	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-17 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran retired from active military service in December 
1972 after over 20 years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that granted the claim for service 
connection for bilateral hearing loss, and assigned an 
initial 30 percent evaluation, effective May 16, 2001.  The 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO in June 2003.  In January 2004, 
the Board remanded the appeal for further development.

On another matter, in December 1996, the veteran submitted a 
claim for service connection for chronic folliculitis, 
headaches with blurred vision, and left varicocele.  The RO 
did not adjudicate these issues.  In an August 1998 Board 
decision, the Board referred the above issues to the RO.  To 
date, the RO has not adjudicated these issues.  The issues 
are referred to the RO for appropriate action.  


FINDING OF FACT

Since May 16, 2001, the veteran's bilateral hearing loss has 
been manifested by level VI hearing loss in the right ear and 
level VII hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claim.  VA provided the veteran with a copy 
of the appealed January 2002 rating decision, October 2002 
Statement of the Case, January 2004 Board remand, and June 
2005 supplemental statement of the case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  Specifically, the documents contained the pertinent 
provisions of VA's Schedule for Rating Disabilities, 
including the diagnostic codes and associated rating 
criteria.  See 38 C.F.R. Pt. 4 (2004).  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, in an august 2001 letter, VA 
informed the veteran that VA would assist in obtaining 
relevant records and asked him to identify any relevant 
records, including medical and employment records, so that VA 
could request them on his behalf.  VA also asked the veteran 
to inform VA of any additional information or evidence he 
wanted VA to consider.  Lastly, VA informed the veteran that 
he could obtain his private medical records and submit them 
himself.  Thus, the Board finds that the veteran was informed 
of the evidence he was responsible for submitting and the 
evidence VA would obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board also finds that 
the veteran was informed that he could submit any records in 
his possession relevant to his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Moreover, the Board observes that the issue on appeal was 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  In this 
regard, the Board observes that 38 U.S.C.A. § 7105(d) (West 
2002) requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003.  Thus, as the RO 
already gave the veteran a notice regarding the original 
claim, the Board finds no error in the RO's failure to send a 
subsequent notice as to the newly raised claim.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA examination reports, and statements made 
by the veteran in support of his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content 
requirements prior to the initial unfavorable rating decision 
is harmless error.  Under the circumstances in this case, the 
Board finds that the veteran has received the notice and 
assistance contemplated by law and adjudication of his claim 
poses no risk of prejudice to the veteran.  See Bernard, 
supra.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85 (2004).  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran underwent a VA audiology examination in January 
2001.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
65
85 
105
LEFT
30
50
75
80
85

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 68 percent in the left ear.  The 
average puretone threshold of the right ear was 75 decibels.  
The average puretone threshold of the left ear was 73 
decibels.  The examiner assessed the veteran with mild 
sloping to severe mixed hearing loss and noted that speech 
recognition was reduced but in line with the slope and degree 
of loss.  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the above results yields a numerical category designation 
of VI for the right ear (between 74 and 81 percent average 
puretone decibel hearing loss, with between 68 and 74 percent 
of speech discrimination), and VI for the left ear (between 
66 and 73 percent average puretone decibel hearing loss, with 
between 68 and 74 percent of speech discrimination).  
Entering the category designations for both ears into TABLE 
VII produces a disability percentage evaluation of 30 percent 
under Diagnostic Code 6100.  Additionally, the Board observes 
that 38 C.F.R. § 4.86 (2004) for exceptional patterns of 
hearing impairment is not applicable in this case as the 
veteran does not have puretone thresholds of 55 decibels or 
more at each of the four frequencies (1000, 2000, 3000 and 
4000 Hertz).  

In March 2002, the veteran underwent another VA audiology 
examination.  Puretone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
90
115
LEFT
30
50
80
80
85

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 72 percent in the left ear.  The 
average puretone threshold of the right ear was 80 decibels.  
The average puretone threshold of the left ear was 74 
decibels.  The examiner noted that the veteran's hearing had 
decreased about 10 decibels across the frequency range.  The 
examiner assessed the veteran with mild sloping to 
severe/profound hearing loss with 10-15 decibel A/B gaps 
throughout the frequency range and noted that speech 
recognition was fair and in line with the degree and slope of 
the loss.  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the above results yields a numerical category designation 
of V for the right ear (between 74 and 81 percent average 
puretone decibel hearing loss, with between 76 and 82 percent 
of speech discrimination), and VI for the left ear (between 
74 and 81 percent average puretone decibel hearing loss, with 
between 68 and 74 percent of speech discrimination).  
Entering the category designations for both ears into TABLE 
VII produces a disability percentage evaluation of 20 percent 
under Diagnostic Code 6100.  Additionally, the Board observes 
that 38 C.F.R. § 4.86 for exceptional patterns of hearing 
impairment is not applicable in this case as the veteran does 
not have puretone thresholds of 55 decibels or more at each 
of the four frequencies (1000, 2000, 3000 and 4000 Hertz).  

In March 2004, the veteran underwent a third VA audiology 
examination.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
60
85
105
LEFT
30
50
70
80
85

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 64 percent in the left ear.  The 
average puretone threshold of the right ear was 74 decibels.  
The average puretone threshold of the left ear was 71 
decibels.  The examiner assessed the veteran with neural 
hearing loss at 250 Hz with a sloping mild to profound 
sensorineural hearing loss from 500 to 4000 Hz in the right 
ear, and neural hearing loss at 250- Hz with a sloping mild 
to severe sensorineural hearing loss from 500 to 4000 Hz in 
the left ear with a profound drop at 6000 to 8000 Hz.  The 
examiner noted that there was no significant threshold shift 
from the audiograms of 2002 or 2003.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the March 2004 results yields a numerical category 
designation of VI for the right ear (between 74 and 81 
percent average puretone decibel hearing loss, with between 
68 and 74 percent of speech discrimination), and VII for the 
left ear (between 66 and 73 percent average puretone decibel 
hearing loss, with between 60 to 66 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 30 percent under Diagnostic Code 6100.  
Additionally, the Board observes that 38 C.F.R. § 4.86 for 
exceptional patterns of hearing impairment is not applicable 
in this case as the veteran does not have puretone thresholds 
of 55 decibels or more at each of the four frequencies (1000, 
2000, 3000 and 4000 Hertz).  

In light of the above, the Board concludes that the 
preponderance of evidence is against a finding for an initial 
disability rating in excess of 30 percent for the veteran's 
bilateral hearing loss.  

Furthermore, the Board has considered whether the veteran's 
bilateral hearing loss presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 30 
percent for the veteran's bilateral hearing loss.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 30 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.


ORDER

An initial disability rating in excess of 30 percent for 
bilateral hearing loss is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


